DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2020-10-11. Claims 1-19 are pending. Claims 1, 9, 16, 19 is/are independent..

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2018-10-10 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words.  See MPEP § 608.01(a).  In particular, the title fails to mention the concepts of a car wash or of payment for services.  Examiner suggests Managing Car Wash Authorization Codes From Multiple Payment Sources, though other formulations that are sufficiently searchable may also be acceptable.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 5-8, 15 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 15, the phrase "an additional input device coupled to the microcontroller" (emphasis added) makes the claims ambiguous and therefore indefinite.  Because the claim fails to clearly state which of multiple possible antecedents the phrase "the microcontroller" relates to, the claim is amenable of multiple plausible constructions (e.g., "the car wash controller" and "the first microcontroller" and a new entity), leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).
In claim(s) 5-8, the phrases "coupled directly" and "coupled indirectly" contains a relative term which renders the claim indefinite.  The terms "directly" and "indirectly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Presumably, a single, uninterrupted, dedicated conductor soldered to the pins of each controller constitutes a direct connection.  At the other extreme, a connecting a wash controller to a second microcontroller via a first microcontroller is presumably indirect per claim 7.  However, what about the cases between?  Would connection of the first microcontroller and the wash controller to the same bus be direct?  What about a USB bus, which is mediated by a USB controller?  Would network transmission constitute a direct connection?  What if the connection were point-to-point wireless?  Could a connection of one controller to another be indirect if it uses a dedicated cable plugged from the board of one controller to the board of the other?  Claim 8 suggests that such a dedicated cable would be indirect.  In short, a person of ordinary skill in the art would be unable to determine what connections fall within and without the scopes of these claims.
Dependent claims 7-8 are rejected for the reasons presented above with respect to rejected claims 6 and in view of their dependence thereon.
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 11-12 is rejected under 35 U.S.C. § 112(d) / 35 U.S.C. § 112 ¶ 4 (pre-AIA ) as being of improper dependent form for failing to depend from a prior claim, or for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, or for failing the infringement test of MPEP 608.01(n)(II).
In particular, claim 11 states:
the first microcontroller is coupled to a second microcontroller;
the second microcontroller is coupled to the car wash controller;
the first microcontroller is further configured to . . . transmit the keyed authorization code to the second microcontroller; and
the second microcontroller is configured to, responsive to receiving the keyed authorization code from the first microcontroller: communicate with the second data storage to compare the keyed authorization code to the second group of valid authorization codes; . . . ."
However, claim 9 requires instead that "the first microcontroller coupled to a second data storage . . . ."  That is, claim 11 calls for the first controller not to be coupled to the second data storage, but rather to be coupled to the second microcontroller instead.
Dependent claims 12 are rejected for the reasons presented above with respect to rejected claims 11 and in view of their dependence thereon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim(s) 1-19, respectively, of U.S. Patent 10127364. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims is the same as the patented claims but for one limitation that has been removed in each of the instant independent claims.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Summers '030 in view of Dohm '466
Summers '030 in view of Dohm '466 in view of Official Notice
Summers '030 in view of Dohm '466 in view of Kershaw '228
1
[Wingdings font/0xFC]


2
[Wingdings font/0xFC]


3
[Wingdings font/0xFC]


4
[Wingdings font/0xFC]


5
[Wingdings font/0xFC]


6
[Wingdings font/0xFC]


7
[Wingdings font/0xFC]


8

[Wingdings font/0xFC]

9
[Wingdings font/0xFC]


10
[Wingdings font/0xFC]


11
[Wingdings font/0xFC]


12
[Wingdings font/0xFC]


13
[Wingdings font/0xFC]


14
[Wingdings font/0xFC]


15


[Wingdings font/0xFC]
16
[Wingdings font/0xFC]


17
[Wingdings font/0xFC]


18


[Wingdings font/0xFC]
19
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14, 16-17, 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 6402030 to Summers et al. (hereinafter "Summers '030") in view of U.S. Publication 20080277466 to Dohm et al. (hereinafter "Dohm '466"]).  Summers '030 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).   Dohm '466 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Summers '030 discloses a control interface for a car wash comprising a car wash controller coupled to a plurality of car wash elements for controlling the car wash elements (user interface 56 communicates with site management system 58, which instructs car wash control system 60 to activate wash tunnel or not [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4])
Summers '030 discloses a keypad (customer enters code 10 via customer interface 24 [Summers '030 col. 7 l. 30-38]; keypad [Summers '030 col. 14 l. 4-8; Fig. 2c, 4])
Summers '030 discloses a first microcontroller (user interface 56 communicates with site management system 58, which instructs car wash control system 60 to activate wash tunnel or not [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4])
Summers '030 discloses the first microcontroller coupled to the keypad (user interface 56 communicates with site management system 58, which instructs car wash control system 60 to activate wash tunnel or not [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4]; keypad [Summers '030 col. 14 l. 4-8])
Summers '030 discloses the first microcontroller coupled to the car wash controller (user interface 56 communicates with site management system 58, which instructs car wash control system 60 to activate wash tunnel or not [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4])
Summers '030 does not disclose the first microcontroller coupled to a first data storage containing a first group of valid authorization codes
However, Summers '030 discloses the first microcontroller coupled to a first data storage containing a first group of authorization codes (site management system 58 includes local site database 116, which stores wash code information [Summers '030 col. 11 l. 6-40])
Summers '030 discloses the first microcontroller configured to receive a keyed authorization code from the keypad (customer enters code 10 via customer interface 24 [Summers '030 col. 7 l. 30-38]; keypad [Summers '030 col. 14 l. 4-8; Fig. 2c, 4])
Summers '030 does not disclose communicate with the first data storage to compare the keyed authorization code to the first group of valid authorization codes
However, Summers '030 discloses communicate with the first data storage to compare the keyed authorization code to the first group of authorization codes (site management system 58 includes local site database 116, which stores wash code information [Summers '030 col. 11 l. 6-40]; validates code 10 against local site database 116 [Summers '030 col. 5 l. 37-40, col. 7 l. 60 – col. 8 l. 8, col. 11 l. 5 – col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65])
Summers '030 does not disclose responsive to the keyed authorization code matching one of the valid authorization codes in the first group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the first group of valid authorization codes
However, Summers '030 discloses responsive to the keyed authorization code being validated against the authorization codes in the first group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the valid authorization code (validates code 10 against local site database 116 [Summers '030 col. 5 l. 37-40, col. 7 l. 60 – col. 8 l. 8, col. 11 l. 5 – col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65])
Summers '030 discloses an additional input device (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8])
Summers '030 discloses a second microcontroller coupled to the additional input device (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5])
Summers '030 discloses the second microcontroller coupled to the car wash controller (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; instructs wash controller to activate wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65])
Summers '030 does not disclose the second microcontroller coupled to a second data storage containing a second group of valid authorization codes
However, Summers '030 discloses the second microcontroller coupled to a second data storage containing a second group of authorization codes (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5])
Summers '030 discloses the second microcontroller configured to receive an authorization code from the additional input device (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5])
Summers '030 does not disclose communicate with the second data storage to compare the received authorization code to the second group of valid authorization codes
However, Summers '030 discloses communicate with the second data storage to compare the received authorization code to the second group of authorization codes (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5])
Summers '030 does not disclose responsive to the received authorization code matching one of the valid authorization codes in the second group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the second group of valid authorization codes
However, Summers '030 discloses responsive to the received authorization code being validated against the authorization codes in the second group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the validated authorization code (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65])
Further:
Dohm '466 discloses the first microcontroller coupled to a first data storage containing a first group of valid authorization codes (local database 148 stores valid codes, include number of washes remaining on a code, special wash service levels purchased, etc. [Dohm '466 ¶ 0024, 0026, 0033, 0039])
Dohm '466 discloses communicate with the first data storage to compare the keyed authorization code to the first group of valid authorization codes (local database 148 stores valid codes, include number of washes remaining on a code, special wash service levels purchased, etc. [Dohm '466 ¶ 0024, 0026, 0033, 0039])
Dohm '466 discloses responsive to the keyed authorization code matching one of the valid authorization codes in the first group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the first group of valid authorization codes (matches code against local database 148 of valid codes [Dohm '466 ¶ 0024, 0026, 0033, 0039]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240]; special wash service levels per code [Dohm '466 ¶ 0023-0026 and ¶ 0033])
Dohm '466 discloses the second microcontroller coupled to a second data storage containing a second group of valid authorization codes (remote database 138 stores valid codes, include number of washes remaining on a code, special wash service levels purchased, etc. [Dohm '466 ¶ 0024, 0026, 0033, 0039]; matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240]; special wash service levels per code [Dohm '466 ¶ 0023-0026 and ¶ 0033])
Dohm '466 discloses communicate with the second data storage to compare the received authorization code to the second group of valid authorization codes (remote database 138 stores valid codes, include number of washes remaining on a code, special wash service levels purchased, etc. [Dohm '466 ¶ 0024, 0026, 0033, 0039]; matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026])
Dohm '466 discloses responsive to the received authorization code matching one of the valid authorization codes in the second group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the second group of valid authorization codes (matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240]; special wash service levels per code [Dohm '466 ¶ 0023-0026 and ¶ 0033])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
discloses the first microcontroller coupled to a first data storage containing a first group of valid authorization codes
discloses communicate with the first data storage to compare the keyed authorization code to the first group of valid authorization codes
discloses responsive to the keyed authorization code matching one of the valid authorization codes in the first group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the first group of valid authorization codes
discloses the second microcontroller coupled to a second data storage containing a second group of valid authorization codes
discloses communicate with the second data storage to compare the received authorization code to the second group of valid authorization codes
discloses responsive to the received authorization code matching one of the valid authorization codes in the second group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the second group of valid authorization codes
A person having ordinary skill in the art would have been motivated to combine them at least because storage of valid codes provides a straightforward method of accepting codes purchased at remote locations and validating received codes against them.  A person having ordinary skill in the art would have been further motivated to combine them at least because Dohm '466 teaches [Dohm '466 ¶ 0024, 0026, 0033, 0039-0041, 0026] modifying a remote code car wash authentication system such as that of Summers '030 to arrive at the claimed invention; because doing so constitutes use of a known technique (storage of valid codes  [Dohm '466 ¶ 0024, 0026, 0033, 0039-0041, 0026]) to improve similar devices and/or methods (remote code car wash authentication system [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4]) in the same way; because doing so constitutes applying a known technique (storage of valid codes  [Dohm '466 ¶ 0024, 0026, 0033, 0039-0041, 0026]) to known devices and/or methods (remote code car wash authentication system [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4])ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (remote code car wash authentication system [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4] validates codes against database of stored valid codes  [Dohm '466 ¶ 0024, 0026, 0033, 0039-0041, 0026]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 2 (dependent on claim 1):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Summers '030 does not disclose the additional input device is a second keypad
Further:
Dohm '466 discloses the additional input device is a second keypad (second keypad [Dohm '466 ¶ 0037, 0037, 0039])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the additional input device is a second keypad
Per claim 3 (dependent on claim 1):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Summers '030 discloses the additional input device is a barcode reader (bar code scanner [Summers '030 col. 13 l. 58-64])
Per claim 4 (dependent on claim 1):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Summers '030 does not disclose the additional input device is a wireless receiver for receiving wireless communication signals
Further:
Dohm '466 discloses the additional input device is a wireless receiver for receiving wireless communication signals (receives codes via RFID [Dohm '466 ¶ 0037])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the additional input device is a wireless receiver for receiving wireless communication signals
Per claim 5 (dependent on claim 1):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Summers '030 discloses the second microcontroller is coupled directly to the car wash controller (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65])
Further:
Dohm '466 discloses the second microcontroller is coupled directly to the car wash controller (receives codes via RFID [Dohm '466 ¶ 0037, 0039, 0042], barcode [Dohm '466 ¶ 0017, 0021, 0039, 0042], or keypad [Dohm '466 ¶ 0037, 0037, 0039] coupled to wash equipment 154 [Dohm '466 ¶ 0017, 0022, 0046]; matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the second microcontroller is coupled directly to the car wash controller
Per claim 6 (dependent on claim 1):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Summers '030 discloses the second microcontroller is coupled indirectly to the car wash controller (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65])
Further:
Dohm '466 discloses the second microcontroller is coupled indirectly to the car wash controller (receives codes via RFID [Dohm '466 ¶ 0037, 0039, 0042], barcode [Dohm '466 ¶ 0017, 0021, 0039, 0042], or keypad [Dohm '466 ¶ 0037, 0037, 0039] coupled to wash equipment 154 [Dohm '466 ¶ 0017, 0022, 0046]; matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the second microcontroller is coupled indirectly to the car wash controller
Per claim 7 (dependent on claim 6):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Summers '030 discloses the second microcontroller is coupled indirectly to the car wash controller by the second microcontroller being coupled to the first microcontroller (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; second controller coupled to site management system 58, including local site database 116 [Summers '030 col. 11 l. 6-40])
Per claim 9 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Summers '030 does not disclose the first microcontroller coupled to a second data storage containing a second group of valid authorization codes
However, Summers '030 discloses the first microcontroller coupled to a second data storage containing a second group of authorization codes (site management system 58, including local site database 116 [Summers '030 col. 11 l. 6-40] communicates with network management system 66, which  retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]
Summers '030 does not disclose determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes
However, Summers '030 discloses determine whether the keyed authorization code is associated with the first group of authorization codes or the second group of authorization codes (validates code 10 against local site database 116 [Summers '030 col. 5 l. 37-40, col. 7 l. 60 – col. 8 l. 8, col. 11 l. 5 – col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; if code is not in local database, communicates with network host 138 [Summers '030 col. 15 l. 30-46, col. 11 l. 61- col. 12 l. 5]; communicates with network storage when event occurs, e.g. on presentation of code [Summers '030 col. 10 l. 1-17, col. 2 l. 53-60])
Summers '030 does not disclose responsive to a determination that the keyed authorization code is associated with the first group of valid authorization codes
However, Summers '030 discloses responsive to a determination that the keyed authorization code is associated with the first group of authorization codes (validates code 10 against local site database 116 [Summers '030 col. 5 l. 37-40, col. 7 l. 60 – col. 8 l. 8, col. 11 l. 5 – col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; if code is not in local database, communicates with network host 138 [Summers '030 col. 15 l. 30-46, col. 11 l. 61- col. 12 l. 5]; communicates with network storage when event occurs, e.g. on presentation of code [Summers '030 col. 10 l. 1-17, col. 2 l. 53-60])
Further:
Dohm '466 discloses the first microcontroller coupled to a second data storage containing a second group of valid authorization codes (local server 150 communicates with remote database 138, which stores valid codes, include number of washes remaining on a code, special wash service levels purchased, etc. [Dohm '466 ¶ 0024, 0026, 0033, 0039])
Dohm '466 discloses determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes (if code is stored locally [Dohm '466 Fig. 2 at 218; ¶ 0039-0040], matches code against local database 148 of valid codes [Dohm '466 ¶ 0024, 0026, 0033, 0039]; otherwise, matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240])
Dohm '466 discloses responsive to a determination that the keyed authorization code is associated with the first group of valid authorization codes (if code is stored locally [Dohm '466 Fig. 2 at 218; ¶ 0039-0040], matches code against local database 148 of valid codes [Dohm '466 ¶ 0024, 0026, 0033, 0039]; otherwise, matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the first microcontroller coupled to a second data storage containing a second group of valid authorization codes
determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes
responsive to a determination that the keyed authorization code is associated with the first group of valid authorization codes
Per claim 10 (dependent on claim 9):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Summers '030 does not disclose the first microcontroller is further configured to, responsive to a determination that the keyed authorization code is associated with the second group of valid authorization codes
However, Summers '030 discloses the first microcontroller is further configured to, responsive to a determination that the keyed authorization code is associated with the second group of authorization codes (validates code 10 against local site database 116 [Summers '030 col. 5 l. 37-40, col. 7 l. 60 – col. 8 l. 8, col. 11 l. 5 – col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; if code is not in local database, communicates with network host 138 [Summers '030 col. 15 l. 30-46, col. 11 l. 61- col. 12 l. 5]; communicates with network storage when event occurs, e.g. on presentation of code [Summers '030 col. 10 l. 1-17, col. 2 l. 53-60])
Further:
Dohm '466 discloses the first microcontroller is further configured to, responsive to a determination that the keyed authorization code is associated with the second group of valid authorization codes (if code is stored locally [Dohm '466 Fig. 2 at 218; ¶ 0039-0040], matches code against local database 148 of valid codes [Dohm '466 ¶ 0024, 0026, 0033, 0039]; otherwise, matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the first microcontroller is further configured to, responsive to a determination that the keyed authorization code is associated with the second group of valid authorization codes
Per claim 11 (dependent on claim 9):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Summers '030 discloses the first microcontroller is coupled to a second microcontroller (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; second controller coupled to site management system 58, including local site database 116 [Summers '030 col. 11 l. 6-40])
Summers '030 discloses the second microcontroller is coupled to the car wash controller (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65])
Summers '030 does not disclose the first microcontroller is further configured to, responsive to a determination that the keyed authorization code is associated with the second group of valid authorization codes, transmit the keyed authorization code to the second microcontroller
However, Summers '030 discloses the first microcontroller is further configured to, responsive to a determination that the keyed authorization code is associated with the second group of authorization codes, transmit the keyed authorization code to the second microcontroller (site management system 58, including local site database 116 [Summers '030 col. 11 l. 6-40] communicates with network management system 66, which  retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]
Summers '030 does not disclose the second microcontroller is configured to, responsive to receiving the keyed authorization code from the first microcontroller, communicate with the second data storage to compare the keyed authorization code to the second group of valid authorization codes
However, Summers '030 discloses the second microcontroller is configured to, responsive to receiving the keyed authorization code from the first microcontroller, communicate with the second data storage to compare the keyed authorization code to the second group of authorization codes (validates code 10 against local site database 116 [Summers '030 col. 5 l. 37-40, col. 7 l. 60 – col. 8 l. 8, col. 11 l. 5 – col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; if code is not in local database, communicates with network host 138 [Summers '030 col. 15 l. 30-46, col. 11 l. 61- col. 12 l. 5]; communicates with network storage when event occurs, e.g. on presentation of code [Summers '030 col. 10 l. 1-17, col. 2 l. 53-60])
Summers '030 does not disclose responsive to the keyed authorization code matching one of the valid authorization codes in the second group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the second group of valid authorization codes
However, Summers '030 discloses responsive to the keyed authorization code being validated against the authorization codes in the second group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the validated authentication code (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65])
Further:
Dohm '466 discloses the first microcontroller is further configured to, responsive to a determination that the keyed authorization code is associated with the second group of valid authorization codes, transmit the keyed authorization code to the second microcontroller (local server 150 communicates with remote database 138, which stores valid codes, include number of washes remaining on a code, special wash service levels purchased, etc. [Dohm '466 ¶ 0024, 0026, 0033, 0039])
Dohm '466 discloses the second microcontroller is configured to, responsive to receiving the keyed authorization code from the first microcontroller, communicate with the second data storage to compare the keyed authorization code to the second group of valid authorization codes (if code is stored locally [Dohm '466 Fig. 2 at 218; ¶ 0039-0040], matches code against local database 148 of valid codes [Dohm '466 ¶ 0024, 0026, 0033, 0039]; otherwise, matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026])
Dohm '466 discloses responsive to the keyed authorization code matching one of the valid authorization codes in the second group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the second group of valid authorization codes (matches code against local database 148 of valid codes [Dohm '466 ¶ 0024, 0026, 0033, 0039]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240]; special wash service levels per code [Dohm '466 ¶ 0023-0026 and ¶ 0033])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the first microcontroller is further configured to, responsive to a determination that the keyed authorization code is associated with the second group of valid authorization codes, transmit the keyed authorization code to the second microcontroller
the second microcontroller is configured to, responsive to receiving the keyed authorization code from the first microcontroller, communicate with the second data storage to compare the keyed authorization code to the second group of valid authorization codes
responsive to the keyed authorization code matching one of the valid authorization codes in the second group of valid authorization codes, instruct the car wash controller to initiate a car wash according to the matched one of the valid authorization codes in the second group of valid authorization codes
Per claim 12 (dependent on claim 11):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
Summers '030 does not disclose the determination that the keyed authorization code is associated with the second group of valid authorization codes results from the keyed authorization code failing to match any of the valid authorization codes in the first group of valid authorization codes
However, Summers '030 discloses the determination that the keyed authorization code is associated with the second group of authorization codes results from the keyed authorization code failing to match any of the authorization codes in the first group of authorization codes (validates code 10 against local site database 116 [Summers '030 col. 5 l. 37-40, col. 7 l. 60 – col. 8 l. 8, col. 11 l. 5 – col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; if code is not in local database, communicates with network host 138 [Summers '030 col. 15 l. 30-46, col. 11 l. 61- col. 12 l. 5]; communicates with network storage when event occurs, e.g. on presentation of code [Summers '030 col. 10 l. 1-17, col. 2 l. 53-60])
Further:
Dohm '466 discloses the determination that the keyed authorization code is associated with the second group of valid authorization codes results from the keyed authorization code failing to match any of the valid authorization codes in the first group of valid authorization codes (if code is stored locally [Dohm '466 Fig. 2 at 218; ¶ 0039-0040], matches code against local database 148 of valid codes [Dohm '466 ¶ 0024, 0026, 0033, 0039]; otherwise, matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the determination that the keyed authorization code is associated with the second group of valid authorization codes results from the keyed authorization code failing to match any of the valid authorization codes in the first group of valid authorization codes
Per claim 13 (dependent on claim 9):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Summers '030 does not disclose the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes according to a format of the keyed authorization code
However, Summers '030 discloses the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of authorization codes or the second group of authorization codes according to a format of the keyed authorization code (site code indicates whether code was generated locally or remotely [Summers '030 col. 16 l. 26-45; col. 4 l. 56 – col. 5 l. 5, col. 13 l. 42 – col. 14 l. 63])
Further:
Dohm '466 discloses the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes according to the keyed authorization code (remote database 138 stores valid codes, include number of washes remaining on a code, special wash service levels purchased, etc. [Dohm '466 ¶ 0024, 0026, 0033, 0039])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes according to a format of the keyed authorization code
Per claim 14 (dependent on claim 9):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Summers '030 discloses the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes according to an indicator signal (an indicator signal [Summers '030 col. 7 l. 2-59 and col. 14 l. 43-63])
Per claim 16 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 16):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 13 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and 12 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Summers '030 in view of Dohm '466 in view of Official Notice.
Per claim 8 (dependent on claim 6):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Summers '030 does not disclose the first microcontroller is coupled to the car wash controller indirectly by the first microcontroller being coupled to control terminals on a control board; the control board being coupled to the car wash controller
However, Summers '030 discloses the first microcontroller is coupled to the car wash controller indirectly by the first microcontroller being coupled to the car wash controller (site management system 58 includes local site database 116, which stores wash code information [Summers '030 col. 11 l. 6-40; Figs. 2c, 4, & 8-9; and related description];  site management system 58 activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; site management system 58 communicates via network cables [Summers '030 col. 9 l. 1-30)
Summers '030 does not disclose the second microcontroller is coupled to the car wash controller by being coupled to the control terminals on the control board in parallel with the first microcontroller
However, Summers '030 discloses the second microcontroller is coupled to the car wash controller by being coupled with the first microcontroller (barcode scanner receives and decodes barcode [Summers '030 col. 13 l. 58- col. 14 l. 8; Figs. 2c, 4, and 8]; network management system 66 retrieves code information from network database and validates code against network code information [Summers '030 col. 16 l. 7-25; Figs. 4 & 8-9 and related description; col. 11 l. 61- col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; second controller coupled to site management system 58, including local site database 116 [Summers '030 col. 11 l. 6-40])
Further:
Examiner takes Official Notice that it was well known to connect microcontrollers and other computer components together in parallel on a circuit board, e.g. via a bus.  It was further well known to connect computer components to external devices via external cabled from the circuit board to those external devices, e.g. network cables or printer cables.
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the circuit boards well known in the art to arrive at an apparatus, method, and product including:
the first microcontroller is coupled to the car wash controller indirectly by the first microcontroller being coupled to control terminals on a control board; the control board being coupled to the car wash controller
the second microcontroller is coupled to the car wash controller by being coupled to the control terminals on the control board in parallel with the first microcontroller
A person having ordinary skill in the art would have been motivated to combine them at least because circuit boards are a standardized, well-understood, and convenience way of connecting components in a computer system, such as the remote code car wash authentication system [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4].
Claim(s) 15, 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Summers '030 in view of Dohm '466 in view of U.S. Publication 20150371228 to Kershaw et al. (hereinafter "Kershaw '228").  Kershaw '228 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 15 (dependent on claim 9):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Summers '030 does not disclose an additional input device coupled to the microcontroller, wherein the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes based on the input device used wherein an authorization code received from the keypad is associated with the first group of valid authorization codes and an authorization code received from the additional input device is associated with the second group of valid authorization codes
However, Summers '030 discloses an additional input device coupled to the microcontroller, wherein the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of authorization codes or the second group of authorization codes wherein an authorization code received from the keypad is associated with the first group of authorization codes and an authorization code received from the additional input device is associated with the second group of authorization codes (validates code 10 against local site database 116 [Summers '030 col. 5 l. 37-40, col. 7 l. 60 – col. 8 l. 8, col. 11 l. 5 – col. 12 l. 5]; if valid, activates wash tunnel [Summers '030 col. 8 l. 1-8. col. 15 l. 60-65]; if code is not in local database, communicates with network host 138 [Summers '030 col. 15 l. 30-46, col. 11 l. 61- col. 12 l. 5]; communicates with network storage when event occurs, e.g. on presentation of code [Summers '030 col. 10 l. 1-17, col. 2 l. 53-60])
Further:
Dohm '466 discloses an additional input device coupled to the microcontroller, wherein the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes wherein an authorization code received is associated with the first group of valid authorization codes or an authorization code received is associated with the second group of valid authorization codes (if code is stored locally [Dohm '466 Fig. 2 at 218; ¶ 0039-0040], matches code against local database 148 of valid codes [Dohm '466 ¶ 0024, 0026, 0033, 0039]; otherwise, matches code against remote database 138 of valid codes [Dohm '466 ¶ 0039-0041, 0026]; if valid, activates wash [Dohm '466 ¶ 0039, 0008-0009; Fig. 2 at 240])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with the storage of valid codes of Dohm '466 to arrive at an apparatus, method, and product including:
an additional input device coupled to the microcontroller, wherein the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes wherein an authorization code received from the keypad is associated with the first group of valid authorization codes and an authorization code received from the additional input device is associated with the second group of valid authorization codes
Further:
Kershaw '228 discloses an additional input device coupled to the microcontroller, wherein the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes based on the input device used wherein an authorization code received from the keypad is associated with the first group of valid authorization codes and an authorization code received from the additional input device is associated with the second group of valid authorization codes (different codes obtained based on the mechanism that was used to provide the authorization code [Kershaw '228 ¶ 0068-0069, 0073-0074, 0084-0090])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Summers '030 with codes sorting of Kershaw '228 to arrive at an apparatus, method, and product including:
an additional input device coupled to the microcontroller, wherein the first microcontroller is configured to determine whether the keyed authorization code is associated with the first group of valid authorization codes or the second group of valid authorization codes based on the input device used wherein an authorization code received from the keypad is associated with the first group of valid authorization codes and an authorization code received from the additional input device is associated with the second group of valid authorization codes
A person having ordinary skill in the art would have been motivated to combine them at least because entering local code manually at a keypad and processing remotely generated codes via their own input device would provide a straightforward and convenient way to add validation of remotely generated codes to a car wash authentication system.  A person having ordinary skill in the art would have been further motivated to combine them at least because Kershaw '228 teaches [Kershaw '228 ¶ 0068-0069, 0073-0074, 0084-0090] modifying a remote code car wash authentication system such as that of Summers '030 to arrive at the claimed invention; because doing so constitutes use of a known technique (sorting of codes by input device [Kershaw '228 ¶ 0068-0069, 0073-0074, 0084-0090]) to improve similar devices and/or methods (remote code car wash authentication system [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4]) in the same way; because doing so constitutes applying a known technique (sorting of codes by input device [Kershaw '228 ¶ 0068-0069, 0073-0074, 0084-0090]) to known devices and/or methods (remote code car wash authentication system [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4])ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (remote code car wash authentication system [Summers '030 col. 7 l. 30 – col. 8 l. 8; Fig. 2c, 4] validates codes against databases of stored codes according to input device used [Kershaw '228 ¶ 0068-0069, 0073-0074, 0084-0090]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 18 (dependent on claim 16):
Summers '030 in view of Dohm '466 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 15 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494